Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 04/05/2021, with respect to the previous double patenting rejections have been fully considered and are persuasive.  The previous double patenting rejections have been withdrawn. 

Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 04/05/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 5-8 are objected to because of the following informalities: improper wording.  Appropriate correction is required.
	The term “the loop portion” should be amended to  “the distributed capacitance loop portion” for clarity.

Claim 12 objected to because of the following informalities: improper wording.  Appropriate correction is required.
	The term “the loop” should be amended to  “the integrated capacitor coil loop” for clarity.

Claim 18 objected to because of the following informalities: improper wording.  Appropriate correction is required.
	The term “the loop” should be amended to  “the integrated capacitor coil loop” for clarity.

Claim 22 objected to because of the following informalities: improper wording.  Appropriate correction is required.
	The term “the distributed capacitance loop” should be amended to  “the distributed capacitance loop portion” for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12-13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, there are two separate limitations that are substantially similar. The limitation “separated by a dielectric material along an entire length of the loop between terminating ends thereof” in lines 5-6 are similar to “maintained separate by the dielectric material along an entire length of the loop between terminating ends thereof.” in the last two lines of the claim. It is not clear if there is a difference between the limitations. Therefore, the claim is considered indefinite. 
	Claims 13, 15, and 17 are rejected for depending on claim 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-8, 11, 21-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,980,000), in view of Erickson (US 2007/0279061).

Regarding claim 1, Wong teaches a radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system, comprising: 
	a distributed capacitance loop portion comprising two parallel conductor wires separated by a dielectric material [Fig. 2a-b, wherein there is an inner conductor 36 and an outer conductor 40 separated by a dielectric. See also Fig. 3a, 4a, 5a and rest of reference.], the two parallel conductor wires maintained separate by the dielectric material along an entire length of the loop portion between terminating ends thereof [Fig. 2a, wherein there is an inner conductor 36 and an outer conductor 40 separated by a dielectric of the coax. A integrated distributed capacitance is formed. Fig. 2b mentions the dielectric 42 which is used to separate the conductors.  See also Fig. 3a, 4a, 5a and rest of reference.]; 
	a coupling electronics portion including [Fig. 2a, see coupling electronics 52. See also rest of reference.]; 
	a coil-interfacing cable extending between the coupling electronics portion and an interfacing connector of the RF coil assembly [Fig. 1, wherein the coil apparatus 19 is connected to a line that connects to receiver 16. See also rest of reference.]; 
[Fig. 2a, wherein terminating ends 37 and A are connected to the coupling electronics. See also rest of reference.].
	However, Wong is silent in teaching two parallel conductor wires encapsulated by a dielectric material; a pre-amplifier; and wherein the coil interfacing cable includes at least one balun.
	Erickson, which is also in the field of MRI, teaches two parallel conductor wires encapsulated by a dielectric material [¶0061, wherein air is the dielectric for the coaxial cable. Air will also encapsulate the coaxial cable. See also rest of reference.]; a pre-amplifier [¶0056, wherein the receiver includes a pre-amplifier. See also rest of reference.]; and wherein the coil interfacing cable includes at least one balun [See Fig. 3, wherein coil interfacing cables include baluns 165. ¶0061. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson because both Wong and Erickson are in the field of RF coils for MRI. Further, Wong teaches that the conductor of the RF loop can be formed of a coaxial cable [Wong - Fig. 2a, coaxial cable 40] with a dielectric and Erickson teaches that it is known in the art of MRI to use coaxial cables with air as the dielectric material [Erickson - ¶0061. See also rest of reference.]. 

Regarding claim 5, Wong and Erickson teach the limitations of claim 1, which this claim depends from.
[Fig. 2a, wherein the loop forms an integrated distributed capacitance. The formula to determine this type of capacitance takes into account the dielectric constant of air and the distance between the conductors and differing lengths of the conductors (which equates to a cut).].

Regarding claim 6, Wong and Erickson teach the limitations of claim 5, which this claim depends from.
	Wong further teaches wherein a first conductor wire of the two parallel conductor wires is cut in a first location, resulting in the loop portion having a first resonance frequency [Col. 5, lines 6-11, wherein the conductors need not be equal length. The inner conductor can be cut to be shorter than the outer conductor, which changes the center frequency. See also Fig. 4b, wherein includes interruption 74 and rest of reference.].

Regarding claim 7, Wong and Erickson teach the limitations of claim 5, which this claim depends from.
	Wong and Erickson further teach wherein each conductor wire of the two parallel conductor wires is continuous, resulting in the loop portion having a second resonance frequency [Wong - Fig. 3a, wherein the wires are continuous. Col. 5, lines 6-11, wherein the conductors “need not be equal length.” Therefore, it seems that conductors can be equal length. Erickson – See 212 and Fig. 10. See also rest of reference.].

Regarding claim 8, Wong and Erickson teach the limitations of claim 1, which this claim depends from.
	Wong further teaches wherein the loop portion is void of any capacitive and inductive lumped components along an entire length of the loop portion between terminating ends thereof [Fig. 2a, wherein there are no additional capacitors/inductors in the loop portion of the coil. See also rest of reference.].

Regarding claim 11, Wong and Erickson teach the limitations of claim 1, which this claim depends from.
	Wong and Erickson further teach wherein the coupling electronics portion is configured to couple to a data acquisition unit of the MRI system, the data acquisition unit configured to output information acquired by the RF coil assembly to a data processing unit that is configured to generate an image from the information [Wong – Fig. 1, coils to go receiver 16 and ADC 18 to be further processed 20 into an output image 24 . Erickson - ¶0044; ¶0052-0053. See also rest of both references.].

Regarding claim 21, Wong and Erickson teach the limitations of claim 1, which this claim depends from.
	Wong further teaches wherein for the distributed capacitance loop portion a capacitance exhibited between the two conductor wires grows evenly and uniformly along a length of the conductors  [Fig. 2a, 3a, 4a, 5a see inner and outer conductors and dielectric. The conductors form the integrated distributed capacitor loop portion and therefore, a capacitance exhibited between the two conductor wires grows evenly and uniformly along a length of the conductors.].

Regarding claim 22, Wong and Erickson teach the limitations of claim 1, which this claim depends from.
	Wong further teaches wherein the distributed capacitance loop is void of discrete or lumped capacitive and inductive components  [Fig. 2a, wherein there are no additional capacitors/inductors in the loop portion of the coil. See also rest of reference.].

Regarding claim 25, Wong and Erickson teach the limitations of claim 1, which this claim depends from.
	Wong further teaches wherein length of the first and second conductors may be varied to achieve a desired value of a resonance frequency [Col. 5, lines 6-11, wherein the conductors need not be equal length.].

Regarding claim 26, Wong and Erickson teach the limitations of claim 1, which this claim depends from.
	Wong further teaches wherein at least two cuts may be provided on the two parallel conductor wires at different locations [Fig. 4e; See also Col. 8, lines 7-14, wherein multiple gaps can be included that are displaced from one another. See also rest of reference.].

Regarding claim 27, Wong and Erickson teach the limitations of claim 1, which this claim depends from.
	Wong further teaches wherein the first and second conductors include planar strips [Fig. 2b, wherein striplines are used as conductors. See also rest of reference.].

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Wong, in view of previously cited Erickson, and in further view of Bulumulla et al. (US 2014/0091791 herein referred to as Bulumulla).

Regarding claim 2, Wong and Erickson teach the limitations of claim 1, which this claim depends from.
	Wong further teaches the coupling electronics portion [Fig. 2a, see coupling electronics 52. See also rest of reference.].
	However, Wong and Erickson are silent in teaching a decoupling circuit and an impedance inverter circuit.
	Bulumulla, which is also in the field of MRI, teaches a decoupling circuit [¶0049, ¶0056] and an impedance inverter circuit [¶0053, wherein there is an impedance matching circuit and ¶0047 discloses that a balun may be included as well. Therefore, an impedance inverter circuit is disclosed.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson with the teachings of Bulumulla because Bulumulla teaches that the decoupling circuitry and impedance [Bulumulla - ¶0049].

Regarding claim 3, Wong, Erickson, and Bulumulla teach the limitations of claim 2, which this claim depends from.
	Wong further teaches an impedance matching circuit [Fig. 2a, see coupling electronics 52 includes an impedance matching capacitor Cm. See also rest of reference.].
	Wong and Erickson are silent in teaching wherein the impedance inverter circuit comprises an impedance matching network and an input balun.
	Bulumulla, which is also in the field of MRI, teaches wherein the impedance inverter circuit comprises an impedance matching network and an input balun [¶0053, wherein there is an impedance matching circuit and ¶0047 discloses that a balun may be included as well. Therefore, an impedance inverter circuit is disclosed.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson with the teachings of Bulumulla because Bulumulla teaches that the decoupling circuitry and impedance matching circuitry is known and used in RF receive circuitry and can reduce cross talk between different receive coils [Bulumulla - ¶0049].

Regarding claim 4, Wong, Erickson, and Bulumulla teach the limitations of claim 3, which this claim depends from.

	Bulumulla, which is also in the field of MRI, teaches wherein the pre-amplifier comprises a low input impedance pre-amplifier optimized for high source impedance [¶0048, wherein low-input preamplifiers are used.], and wherein the impedance matching network provides the high source impedance [¶0049-0055, wherein the impedance matching network are connected to each other in the receive chain. See also Fig. 2 and 4 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson with the teachings of Bulumulla because Bulumulla teaches that the decoupling circuitry and impedance matching circuitry is known and used in RF receive circuitry and can reduce cross talk between different receive coils [Bulumulla - ¶0049].

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Wong, in view of previously cited Erickson, and in further view of Jones (US 2013/0137969).

Regarding claim 12, Wong teaches a radio frequency (RF) coil array for a magnetic resonance imaging (MRI) system, comprising: 
	a plurality of RF coils [Col. 6, lines 46-48 wherein multiple resonant coils are taught. See also rest of reference.], each RF coil comprising: 
[Fig. 2a, wherein there is an inner conductor 36 and an outer conductor 40 separated by a dielectric of the coax. A integrated distributed capacitance is formed. Fig. 2b mentions the dielectric 42 which is used to separate the conductors.  See also Fig. 3a, 4a, 5a and rest of reference.]; 
	a coupling electronics unit including an impedance matching network configured to generate a high blocking impedance [Fig. 2a, see coupling electronics 52 which includes impedance matching capacitor Cm. Also capacitor Cm is a variable capacitor which can generate a high impedance. See also rest of reference.]; and 3Application No. 16/463,575 Reply to Final Office Action of February 05, 2021 
	a coil-interfacing cable, the coil-interfacing cable extending between the coupling electronics unit and an interfacing connector of the RF coil array [Fig. 1, wherein the coil apparatus 19 is connected to a line that connects to receiver 16. See also rest of reference.];
	and wherein the two parallel conductor wires are maintained separate by the dielectric material along an entire length of the loop between terminating ends thereof [Fig. 2a, wherein there is an inner conductor 36 and an outer conductor 40 separated by a dielectric of the coax. A integrated distributed capacitance is formed. Fig. 2b mentions the dielectric 42 which is used to separate the conductors.  See also Fig. 3a, 4a, 5a and rest of reference.].
	However, Wong is silent in teaching two parallel conductor wires encapsulated by a dielectric material; a pre-amplifier; a coil-interfacing cable including a plurality of baluns; and wherein each coupling electronics unit is packaged in a printed circuit board (PCB).
	Erickson, which is also in the field of MRI, teaches two parallel conductor wires encapsulated by a dielectric material [¶0061, wherein air is the dielectric for the coaxial cable. Air will also encapsulate the coaxial cable. See also rest of reference.]; a pre-amplifier [¶0056, wherein the receiver includes a pre-amplifier. See also rest of reference.]; and a coil-interfacing cable including a plurality of baluns [See Fig. 3, wherein coil interfacing cables include balun pairs 165. ¶0061. See also Fig. 11 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson because both Wong and Erickson are in the field of RF coils for MRI. Further, Wong teaches that the conductor of the RF loop can be formed of a coaxial cable [Wong - Fig. 2a, coaxial cable 40] with a dielectric and Erickson teaches that it is known in the art of MRI to use coaxial cables with air as the dielectric material [Erickson - ¶0061. See also rest of reference.]. 
	However, Wong and Erickson are still silent in teaching wherein each coupling electronics unit is packaged in a printed circuit board (PCB).
	Jones, which is also in the field of MRI, teaches each coupling electronics unit is packaged in a printed circuit board (PCB) [Fig. 2-3 and ¶0042-0043; ¶0058. See also rest of reference.]. Jones further teaches a coil-interfacing cable, the coil-interfacing cable extending between the coupling electronics unit and an interfacing connector of the RF coil array [See cables 52. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention combine the teachings of Wong and Erickson with the teachings of Driesel because Driesel teaches that it is known in the art to use circuit boards for connecting circuitry for RF coils used in MRI and the circuit boards provide support for the circuit elements [Driesel - Fig. 2-3 and ¶0042-0043; ¶0058. See also rest of reference.].

Regarding claim 13, Wong, Erickson, and Jones teach the limitations of claim 12, which this claim depends from.
	Wong, Erickson, and Jones all teach further comprising an RF coil array interfacing cable configured to couple the RF coil array to a processing system of the MRI system [Wong – Fig. 1, coils to go receiver 16 and ADC 18 to be further processed 20 into an output image 24 . Erickson – Fig. 1-2; ¶0044; ¶0052-0053. Jones – cables 52 connect to the processing system of the MRI. See also rest of all  references.].

Regarding claim 15, Wong, Erickson, and Jones teach the limitations of claim 12, which this claim depends from.
	Erickson further teaches a plurality of additional coil-interfacing cables, each coil-interfacing cable extending from a respective coupling electronics unit [See Fig. 11, cables between tune and match circuits 174 to RF resonator 172. See also rest of reference.].
	Wong and Erickson are silent in teaching further comprising each coil-interfacing cable bundled together through an integrated cable harness to the interface connector.
	Jones further teaches further comprising a plurality of additional coil-interfacing cables, each coil-interfacing cable extending from a respective coupling electronics unit [Fig. 2, cables 33/52. See also rest of reference.], each coil-interfacing cable bundled together through an integrated cable harness to the interface connector [Fig. 2, bundle 47. See also rest of reference.].
[Driesel - Fig. 2-3 and ¶0042-0043; ¶0058. See also rest of reference.].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Wong, in view of Erickson, and in further view of previously cited Jones, and in furthest view of  Ishihara et al. (US 2015/0168515 herein referred to as Ishihara).

Regarding claim 17, Wong, Erickson, and Jones teach the limitations of claim 12, which this claim depends from.
	Erickson and Jones teaches a plurality of baluns [Erickson – balun pairs 165; Jones - See baluns 50].
	Wong, Erickson, and Jones are silent in teaching wherein the plurality of baluns are positioned in a continuous and/or contiguous manner.
	Ishihara, which is also in the field of MRI, teaches wherein the plurality of baluns are positioned in a continuous and/or contiguous manner [Fig. 2, wherein the baluns 41 are adjacent to each other.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong, Erickson, and Jones with the teachings of Ishihara because Erickson and Jones both teach a plurality of baluns and Ishihara [Ishihara - ¶0006-0009, ¶0041].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Wong, in view of previously cited Jones. 

Regarding claim 18, Wong teaches a radio frequency (RF) coil for a magnetic resonance imaging (MRI) system, comprising: 
	an integrated capacitor coil loop not supported by or surrounded by a substrate [Fig 2a, wherein the surface coil is not surrounded by a substrate. See Fig. 3a, 4a, 5a and also rest of reference.]; 
	a coupling electronics unit directly coupled to the integrated capacitor coil loop  [Fig. 2a, see coupling electronics 52. See also rest of reference.]; 4Application No. 16/463,575 Reply to Final Office Action of February 05, 2021 
	wherein the coupling electronics unit is configured to couple to a data acquisition unit of the MRI system, the data acquisition unit configured to output information acquired by the RF coil to a data processing unit that is configured to generate an image from the information [Fig. 1, coils to go receiver 16 and ADC 18 to be further processed 20 into an output image 24 . See also rest of reference.]; and
	wherein the integrated capacitor coil loop comprises two parallel conductor wires encapsulated in and separated by a dielectric material along an entire length of the loop between terminating ends thereof [Fig. 2a, wherein there is an inner conductor 36 and an outer conductor 40 separated by a dielectric of the coax. A integrated distributed capacitance is formed. Fig. 2b mentions the dielectric 42 which is used to separate the conductors.  See also Fig. 3a, 4a, 5a and rest of reference.].
	However, Wong is silent in teaching the RF coil movable in multiple dimensions relative to other RF coils when positioned in an RF coil array.
	Jones, which is also in the field of MRI, teaches coil loop not surrounded by a substrate [Fig. 2, wherein coils are on top of substrate 2]; a coupling electronics unit directly coupled to the integrated capacitor coil loop; the RF coil movable in multiple dimensions relative to other RF coils when positioned in an RF coil array [¶0085, wherein the conductors are elastic and not fixedly coupled to the other coils so a variable amount of overlap can be achieved.]; and a coupling electronics unit directly coupled to the coil loop [Fig. 2, see 30/33/40], wherein the coupling electronics unit is configured to couple to a data acquisition unit of the MRI system, the data acquisition unit configured to output information acquired by the RF coil to a data processing unit that is configured to generate an image from the information [¶0065. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention combine the teachings of Wong and Jones because Wong teaches surface coils and Jones teaches that it is beneficial to use coils that are moveable and flexible  to allow it to be draped over or wrapped about a portion of a patient and distort in three dimensions to closely conform to contours of the patient [Jones - ¶0033]. This will lead to a better signal to noise ratio because the coils will be positioned closer to the patient’s body.

Regarding clam 19, Wong and Jones teach the limitations of claim 18, which this claim depends from.
	Wong is silent in teaching wherein the RF coil is not fixedly coupled to the other RF coils such that the RF coil has an adjustable and variable amount of overlap with the other RF coils when positioned in the RF coil array.
	Jones further teaches wherein the RF coil is not fixedly coupled to the other RF coils such that the RF coil has an adjustable and variable amount of overlap with the other RF coils when positioned in the RF coil array [¶0085, wherein the conductors are elastic and not fixedly coupled to the other coils so a variable amount of overlap can be achieved.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention combine the teachings of Wong and Jones because Wong teaches surface coils and Jones teaches that it is beneficial to use coils that are moveable and flexible  to allow it to be draped over or wrapped about a portion of a patient and distort in three dimensions to closely conform to contours of the patient [Jones - ¶0033]. This will lead to a better signal to noise ratio because the coils will be positioned closer to the patient’s body.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Wong, in view of previously cited Erickson, and in further view of previously cited Bulumulla, and in furthest view of Driesel (US 2014/0197832). 

Regarding claim 24, Wong, Erickson, and Bulumulla teach the limitations of claim 2, which this claim depends from.
[See Fig. 2a, 3a, 4a, 5a inner and outer conductors. See also rest of reference.] and coupling electronics [Fig. 2a, see coupling electronics 52. See also rest of reference.].
	Bulumulla further teaches a decoupling circuit [¶0049].
	However, Wong, Erickson, and Bulumulla are silent in teaching wherein the decoupling circuit includes a decoupling diode which when turned on causes the wires to short.
	Driesel further teaches wherein the decoupling circuit includes a decoupling diode which when turned on causes the two parallel conductor wires to short [¶0043. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention combine the teachings of the teachings of Wong, Erickson, Bulumulla because it has already been established that it is common to detune RF coils and Driesel teaches to use PIN diodes to open conductor loops partially or completely, to detune them or optionally to short-circuit them [Driesel - ¶0043]. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Wong, in view of previously cited Erickson, in view of Chu (US 2013/0093425). 

Regarding claim 28, Wong and Erickson teach the limitations of claim 1, which this claim depends from.
	Erickson further teaches the pre-amplifier [¶0046].

	Chu, which is also in the field of MRI, teaches wherein the pre-amplifier includes a low input impedance pre-amplifier and wherein the low input impedance refers to an impedance value which is less than 5 ohms at a resonance frequency [¶0048. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wong and Erickson with the teachings Chu because Chu teaches that that it is known in the art to use low-input impedance pre-amplifiers for receivers in MRI [Chu - ¶0048. See also rest of reference] and Wong teaches a receiver RF coil. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/RISHI R PATEL/Primary Examiner, Art Unit 2896